In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 14‐3759

ROLLIE M. MITCHELL,
                                                  Plaintiff‐Appellant,

                                  v.


UNITED STATES OF AMERICA,
                                                 Defendant‐Appellee.


         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division.
       No. 1:12‐cv‐01002‐SEB‐TAB — Sarah Evans Barker, Judge. 



  ARGUED NOVEMBER 3, 2016 — DECIDED JANUARY 25, 2017


   Before BAUER, MANION, and HAMILTON, Circuit Judges.
     BAUER,  Circuit  Judge.  After  his  conviction  for  cocaine
distribution, Petitioner Rollie Mitchell appealed his sentence;
this  Court  affirmed.  Petitioner  then  filed  a  motion  for  post‐
conviction  relief  under  28  U.S.C.  §  2255,  claiming  that  he
received ineffective assistance of counsel. He argued that, prior
to  trial,  his  attorney  failed  to  inform  him  adequately  of  the
2                                                      No. 14‐3759

details of the government’s plea offer and failed to advise him
of the potential ramifications of rejecting the offer and proceed‐
ing to trial. The district court denied the motion, finding that
counsel’s performance was adequate and that Petitioner could
not  demonstrate  that,  absent  any  deficient  performance,  he
would have accepted the plea offer. We affirm.
                       I.  BACKGROUND
    In June 2006, Petitioner sold 144 grams of cocaine base to a
police  informant  named  Tony  Hurd.  Hurd  also  purchased
cocaine  base  from  two  of  Petitioner’s  associates,  Billy  Hicks
and Tyree Smith. All three were charged in Indiana state court
with controlled substance offenses. As part of the state court
proceedings,  the  county  clerk’s  office  made  the  error  of
including Hurd’s name on a public filing. Hurd soon began
receiving threats, and in August 2006, he was shot and killed
at a gas station in Ohio.
    After  Hurd’s  murder,  Petitioner  was  indicted  on  federal
drug charges. The government also had reason to believe that
Petitioner was involved in Hurd’s murder. In June 2009, the
district  court  appointed  public  defender  Bruce  Brattain  to
represent Petitioner. As the trial date approached, Brattain had
discussions with the Assistant United States Attorney handling
the case about a potential plea agreement. The AUSA informed
Brattain that the government was willing to recommend a 20‐
year sentence in exchange for Petitioner’s full cooperation with
the  government’s  investigation  into  Hurd’s  murder.  The
government never put this offer in writing.
   Brattain communicated to Petitioner the terms of the offer
both  orally  and  in  writing.  According  to  Brattain’s  affidavit
No. 14‐3759                                                          3

submitted  to  the  district  court,  he  met  with  Petitioner  and
discussed the proposal on October 19, October 23, and Novem‐
ber  5,  2009,  and  Petitioner  repeatedly  rejected  the  potential
agreement. On October 29, 2009, Brattain sent Petitioner a letter
in which he outlined the principal terms of the government’s
offer and advised Petitioner that it was in his best interest to
consider it before trial. 
     Brattain sent another letter on November 3, 2009, in which
he informed Petitioner that the government’s evidence made
it “almost absolutely certain” that he would be convicted at
trial  on  the  drug  charge.  This  letter  also  referenced  a  new
witness who would corroborate the government’s theory that
Petitioner was involved in Hurd’s murder. The letter informed
Petitioner that if the court found the witness to be credible by
a preponderance of the evidence, Petitioner was likely to face
a life sentence upon his conviction. Finally, this letter advised
Petitioner that if he wished to negotiate a lesser sentence, “now
is the time to do it.”
   Petitioner  again  rejected  the  government’s  offer  and  his
case went to trial on November 9 and 10, 2009. The jury found
him guilty of distributing 50 grams or more of cocaine base in
violation  of  21  U.S.C.  §  841(a)(1).  The  district  court  held  a
sentencing hearing on April 1, 2010, during which the govern‐
ment presented evidence of Petitioner’s involvement in Hurd’s
murder. The court found, by a preponderance of the evidence,
that  Petitioner  participated  in  the  murder,  and  applied  the
murder  cross‐reference  under  the  United  States  Sentencing
Commission  Guidelines,  §  2D1.1(d)(1).  The  court  sentenced
Petitioner  to  life  imprisonment,  which  was  the  resultant
Guidelines  range  after  the  application  of  the  murder  cross‐
4                                                        No. 14‐3759

reference. Petitioner appealed the sentence, and we affirmed.
United States v. Mitchell, 635 F.3d 990, 991 (7th Cir. 2011).
    Petitioner  then  filed  a  motion  for  post‐conviction  relief
under  28  U.S.C.  §  2255,  contending  that  Brattain  provided
ineffective assistance of counsel by not producing the govern‐
ment’s  plea  offer  in  writing  and  by  not  advising  him  ade‐
quately on its substance and effects. The district court rejected
these arguments. The court found that the government never
submitted its proposal in writing and that, even if it had done
so,  Petitioner  could  not  demonstrate  that  he  would  have
accepted the offer. The court held that Brattain’s communica‐
tion  and  advice  regarding  the  proposed  plea  deal  did  not
constitute ineffective assistance. The court also rejected Peti‐
tioner’s request for an evidentiary hearing on the issue, finding
that the record and filings conclusively showed that Petitioner
was  not  entitled  to  relief.  The  denial  of  his  motion  and  his
request  for  an  evidentiary  hearing  form  the  basis  for  this
appeal.
                        II.  DISCUSSION
    When reviewing the denial of a petition under 28 U.S.C.
§ 2255, we review the district court’s legal conclusions de novo
and its factual findings for clear error. Martin v. United States,
789 F.3d 703, 705 (7th Cir. 2015) (citation omitted). 
    “The  Sixth  Amendment  right  to  effective  assistance  of
counsel  extends  to  the  plea  bargaining  process.”  Id.  at  706
(citing Lafler v. Cooper, 132 S. Ct. 1376, 1384 (2012)). To establish
his  claim  for  ineffective  assistance,  Petitioner  must  demon‐
strate  both  prongs  of  the  test  established  by  Strickland  v.
Washington,  466  U.S.  668  (2012).  First,  he  “must  show  that
No. 14‐3759                                                           5

counsel’s  representation  fell  below  an  objective  standard  of
reasonableness.”  Strickland,  466  U.S.  at  688.  Once  he  has
demonstrated  deficient  performance,  Petitioner  must  then
show  that  “there  is  a  reasonable  probability  that,  but  for
counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. Petitioner is unable to
meet his burden on either prong.
    Petitioner  argues  that  Brattain’s  representation  was
deficient  in  that  he  did  not  provide  sufficient  detail  of  the
government’s offer, that he failed to explain fully the ramifica‐
tions of rejecting the offer, and that he did not make Petitioner
aware of the offer in a timely manner. “[D]efense counsel has
the duty to communicate formal offers from the prosecution to
accept a plea on terms and conditions that may be favorable to
the accused.” Missouri v. Frye, 132 S. Ct. 1399, 1408 (2012); see
also  Lafler,  132  S.  Ct.  at  1387  (“If  a  plea  bargain  has  been
offered,  a  defendant  has  the  right  to  effective  assistance  of
counsel in considering whether to accept it.”). “Frye does not
consider  whether  counsel  furnish  ineffective  assistance  by
failing to convey a plea offer ‘effectively’; we assume without
deciding  that  counsel  must  do  so.”  Overstreet  v.  Wilson,  686
F.3d 404, 406–07 (7th Cir. 2012). 
    Petitioner first argues that Brattain failed to communicate
the offer effectively because he did not provide details outside
of the principal terms  of a 20‐year sentence in exchange  for
Petitioner’s cooperation in the murder investigation. There is
no indication, however, that there were any such details for
him to convey. The district court found that the government
never  put  the  proposal  in  writing  and  Petitioner  has  not
produced any evidence to contradict that finding. Nor does
6                                                         No. 14‐3759

Petitioner offer evidence that Brattain and the government had
any discussions beyond what Brattain communicated to him.
Petitioner cannot identify any details that Brattain knew, yet
failed to communicate to him. Brattain effectively communi‐
cated all of the information that was available to him at the
time of the offer and thus, this argument fails.
    Petitioner then contends that Brattain’s representation was
ineffective because he failed to adequately advise Petitioner of
the potential outcomes of rejecting the offer and going to trial.
He argues that Brattain should have done more to explain the
applicable Sentencing Guidelines and the sentence he would
face if convicted. Brattain’s letters, however, clearly defeat this
contention.  In  his  October  29,  2009,  letter,  Brattain  advised
Petitioner that it was in his best interest to consider the govern‐
ment’s offer because a guilty verdict at trial could result in a
“sentence greater than twenty years.” In the November 3, 2009,
letter,  Brattain  informed  Petitioner  of  a  new  government
witness  and  advised  Petitioner  that  if  the  court  found  the
witness credible, “I now believe that you will be looking at life
in prison upon your conviction.” It is difficult to imagine what
more effective advice Brattain could have provided regarding
the  effects  of  rejecting  the  plea  offer.  Therefore,  Petitioner’s
argument  that  Brattain’s  performance  was  deficient  on  this
point also fails.
     Lastly,  Petitioner  claims  that  Brattain  was  ineffective
because he did not inform Petitioner of the offer until the day
his  trial  began.  Again,  however,  Brattain’s  letters  show  that
Petitioner’s claim is incorrect. Brattain sent Petitioner a letter
on October 29, 2009, ten days before trial, outlining the terms
of  the  plea  offer.  That  letter  also  indicates  that  Brattain  and
No. 14‐3759                                                          7

Petitioner had already “spoken of [the offer] several times.”
Brattain  sent Petitioner another letter on November  3,  2009,
advising Petitioner that if he wished to negotiate a sentence of
less than life in prison, “now is the time to do it.” Additionally,
Brattain’s affidavit states that he and Petitioner discussed the
proposed agreement as early as October 19, 2009. Thus, it is
clear  that  Brattain  effectively  communicated  the  offer  to
Petitioner with ample time for him to consider it.
    For  the  reasons  just  explained,  Petitioner  has  failed  to
demonstrate that Brattain’s performance fell below an objective
standard of reasonableness. Therefore, Brattain’s communica‐
tion  and  advice  regarding  the  plea  offer  did  not  constitute
deficient performance.
    However,  even  if  we  were  to  determine  that  Brattain’s
representation  was  deficient,  Petitioner’s  claim  still  fails
because he cannot establish Strickland’s prejudice requirement.
To show prejudice in the context of the handling of plea offers,
“defendants must demonstrate a reasonable probability they
would  have  accepted  the  earlier  plea  offer  had  they  been
afforded  effective  assistance  of  counsel.”  Frye,  132  S.  Ct.  at
1409. Petitioner is unable do so here.
    Petitioner has admitted, both in the district court and in his
brief before this Court, that he cannot say with certainty that he
would have accepted the government’s offer. He argues that he
cannot do so because he did not receive “the full terms” of the
offer  due  to  Brattain’s  deficient  performance.  However,
because  Petitioner  rejected  the  general  framework  of  the
government’s  offer,  the  negotiation  of  further  details  never
began. Petitioner cannot point to any conditions of the govern‐
8                                                         No. 14‐3759

ment’s offer that Brattain failed to communicate to him. As a
result, he cannot show a reasonable probability that, but for
some failure on Brattain’s part, he would have accepted the
government’s offer. Therefore, Petitioner cannot establish the
prejudice prong of his Strickland claim. 
    Finally, we briefly address Petitioner’s argument that the
district court erred in denying his request for an evidentiary
hearing. We review the district court’s denial of an evidentiary
hearing on a § 2255 motion  for abuse of discretion. Martin, 789
F.3d  at  705.  An  evidentiary  hearing  is  not  required  if  “the
motion and the files and records of the case conclusively show
that the prisoner is entitled to no relief … .” 28 U.S.C. § 2255(b);
Martin, 789 F.3d at 706. That is the case here.
    The district court was able to determine, from the record
alone, that the government had not reduced its plea offer to
writing and had not set forth any details or conditions other
than its offer to recommend a 20‐year sentence in exchange for
Petitioner’s cooperation in the murder investigation. Brattain’s
letters demonstrated that Petitioner learned of the offer at least
ten  days  before  his  trial,  despite  his  contention  that  he  first
heard the offer on the day of trial. Finally, Petitioner admitted
in his motion that he could not say definitively that he would
have  accepted  the  government’s  offer  but  for  Brattain’s
supposed  ineffective  assistance.  The  district  court  did  not
abuse  its  discretion  in  denying  Petitioner’s  request  for  a
hearing.
No. 14‐3759                                                    9

                     III.  CONCLUSION
    For the foregoing reasons, the judgment of the district court
is AFFIRMED.